DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 14 are allowable. The restriction requirement between Species A-J and K-N, as set forth in the Office action mailed on 01/15/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/15/2021 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14, and 20, Lee et al. (US Pub. 20170192596) teaches (in figures 20 and 21) a display screen, the display screen comprising: a display panel (110), a backlight module (130, 150, 160, and 500), comprising a frame (500), a backlight element (130) and a supporting member (150), wherein the frame comprises a bottom wall (510) and a side wall (530) connected to the bottom wall thereby defining a receiving space (see figures 20-21 and paragraph 77), the side wall comprises a first portion (each of the sidewalls 530 as shown in figures ), the supporting member and the backlight element are received in the receiving space, and the supporting member is positioned between the first portion and the backlight element; a first adhesive layer (170 see paragraph 178), formed on a side face of the display panel, a second adhesive layer (160 and 580 see paragraphs 68 and 175), formed between a top surface of the first portion, a top surface of the supporting member and a lower surface of the display panel; and a cover plate (300), disposed on the display panel.
Kaneki et al. (US Pub. 20170371204) teaches (in figure 9) forming a display screen (10b) comprising a display panel (121-124), a backlight (230) comprising a side wall of a frame (138), a first adhesive (140), and a second adhesive (160) formed between a top surface of the side wall and a lower surface of the display panel, such that a lower polarizer (124) of the display panel extends beyond the rest of the display panel (121-123) and the first adhesive layer is formed on a side surface of the side wall at a first thickness and formed on a side face of the display panel at a second thickness thereby connecting the backlight and the display panel with increased the fixing strength (see paragraphs 90-91).  
Seen et al. (USP 9305505) teaches (in figures 1B-3, 6, and 7) providing a first notch (217) in a display panel (210) and a second notch (224) in a backlight module (220) corresponding to the first notch (See Col. 11 lines 47-50) wherein the notches are defined by two flat portions (edges adjacent to 217) and a curved portion (217) connected between the two flat portions in order to provide sensors (121, 141, and 142) while reducing the size of the bezel provided in the upper end portion of the display panel (see Col. 12 lines 27-33). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the supporting member is only positioned between a curved portion and the backlight element and not positioned between the flat portions and the backlight element, in combination with the other required elements of claims 1, 14, and 20. 
Claims 2-13, 16-19, and 21 are allowable by virtue of their dependency. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7-10 of applicant’s response, filed 06/07/2021, with respect to claims 1-14 and 16-21 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-4, 9-14, 16-17 and 20 and under 35 U.S.C. 112 of claims 14, 16, 17, and 20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871